Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on April 21, 2021 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17, 20, 26-33, 36 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Cignarale et al. (WO 2013/165407 A1 from Applicant’s Information Disclosure Statement filed January 2, 2020) in view of Carratt et al. (5,703,984).
Regarding claims 15, 36 and 47, Cignarale discloses an optical cable (see Fig. 12) comprising a central strength member rod (53) comprising a strength member diameter; a plurality of buffer tubes (56), each of the plurality of buffer tubes disposed around the central strength member rod and comprising a buffer tube jacket surrounding a single flexible ribbon (1), the buffer tube jacket comprising a first deformable material (see paragraph 53, which discloses the material of the buffer tube jacket to be for example, PE, PP, PBT, all of which are deformable materials), wherein each of the flexible ribbons comprises a plurality of optical fibers (see paragraph 52 and 1a, 1b, 1c, etc. in Fig. 1A), and a first longitudinal length wherein each optical fiber is attached to an adjacent optical fiber along a bond region (2) comprising a second longitudinal length that is less than the first longitudinal length, the second longitudinal 
Still regarding claims 15, 36 and 47, Cignarale teaches the claimed invention except for the buffer tube jacket conforming to an irregular axial cross-sectional shape.  Carratt et al., henceforth Carratt, discloses an optical cable (1 in Fig. 1) comprising a plurality of deformable buffer tubes (4) comprising a deformable material that has undergone deformation during formation of the optical cable to conform to an irregular axial cross-sectional shape of a plurality of optical fibers (3) in column 3, lines 1-21.  Since both inventions relate to optical cables, one of ordinary skill in the art at the time the invention was made would have found it obvious to use a buffer tube jacket as disclosed by Carratt in the optical cable of Cignarale for the purpose of making the fibers less susceptible to bending and micro-bending.
Still regarding claims 15, 36 and 47, the proposed combination of Cignarale and Carratt teaches the claimed invention except for specifically stating the deformable material having undergone permanent plastic deformation.  However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this instance, the structure taught by the combination of Cignarale and Carratt contains 
Regarding claims 16 and 17, Cignarale discloses the plurality of deformable buffer tubes arranged in a row around the central strength member in Fig. 12.  The proposed combination of Cignarale and Carratt teaches the claimed invention except for a plurality of concentric rows.  However, optical fiber cables having a layers with a plurality of concentric rows are ubiquitous in the art and as such, one of ordinary skill in the art at the time the invention was made would have found it obvious to dispose additional rows for the purpose of increasing the density of the cable.  Further, one of ordinary skill would find it obvious to dispose an additional strength member in another row for the purpose of providing additional support.
Regarding claim 20, Cignarale discloses the first deformable material comprises polypropylene in paragraph 53.
Regarding claim 26, the proposed combination of Cignarale and Carratt teaches the claimed invention except for specifically stating the percentage of the second 
Regarding claim 27, the proposed combination of Cignarale and Carratt teaches the claimed invention except for specifically stating the percentage of the circumference of a fiber that the bond region contacts.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed percentage in order to provide adequate flexibility to the optical fiber ribbon, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 28, the proposed combination of Cignarale and Carratt teaches the claimed invention except for the first deformable material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first deformable material from the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 29, Cignarale discloses the first deformable material comprising PBT in paragraph 53.

Regarding claim 31, Cignarale discloses each ribbon disposed within a gel material in paragraph 53.
Regarding claims 32 and 33, the proposed combination of Cignarale and Carratt teaches the claimed invention except for the central strength member material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the central strength member from the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 45, the proposed combination of Cignarale and Carratt teaches the claimed invention except for specifically stating the ratio of a maximum thickness of the buffer tube jacket to a maximum width of the ribbon.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed ratio since Carratt discloses the buffer tube jacket to be a relatively thin layer, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
.

Claims 18, 34, 35, 37, 38 and 48-54 are rejected under 35 U.S.C. 103 as being unpatentable over Cignarale et al. (WO 2013/165407 A1 from Applicant’s Information Disclosure Statement filed January 2, 2020) in view of Carratt et al. (5,703,984), further in view of Rahman et al. (5,390,273).
Regarding claims 18, 37 and 48, the proposed combination of Cignarale and Carratt teaches the claimed invention except for the strength member enclosed by a deformable upjacket.  Rahman et al., henceforth Rahman, discloses an optical cable (1 in Fig. 2) comprising a plurality of deformable buffer tubes (4-9) and a rigid strength member (2) disposed in a central region surrounded by the plurality of buffer tubes, wherein the rigid strength member is enclosed by a deformable upjacket (3) in column 3, lines 56-60.  Since both inventions relate to optical devices, one of ordinary skill in the art at the time the invention was made would have found it obvious to enclose the strength member with a deformable upjacket as disclosed by Rahman in the optical cable of the proposed combination of Cignarale and Carratt for the purpose of providing cushioning.  Further, the amount of deformation is due to the forces exerted on the material, in this case the deformable upjacket.  In certain conditions the deformable upjacket would be subject to forces beyond the elastic limit and reach plastic deformation.  Additionally, Cignarale already discloses for each buffer tube of the plurality of buffer tubes, the first deformable material of the buffer tube jacket physically 
Regarding claims 34, 35 and 38, the proposed combination of Cignarale, Carratt and Rahman teaches the claimed invention except for the second deformable material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the second deformable material from the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 49, the proposed combination of Cignarale, Carratt and Rahman teaches the claimed invention since Carratt discloses the plurality of buffer tubes comprise a first buffer tube, a second buffer tube, and a third buffer tube, with the first buffer tube comprising a first portion of an outer surface of the first buffer tube that has undergone deformation and is constrained by the outer jacket and having a first surface area, a second portion of the outer surface that has undergone deformation and is constrained by the second buffer tube and having a second surface area, a third portion of the outer surface that has undergone deformation and is constrained by the third 
Regarding claims 50 and 51, the proposed combination of Cignarale, Carratt and Rahman teaches the claimed invention except for specifically stating the contact surface areas.  However, the size of the surface areas in contact depend on the structure and geometry of the cable and the optical fiber ribbons within each buffer tube and as such, one having ordinary skill in the art would find it obvious to arrive at the first surface area of the first portion is greater than each of the second surface area of the second portion, the third surface area of the third portion, and the fourth surface area of the fourth portion and the fourth surface of the fourth portion is greater than each of the second surface area of the second portion and the third surface area of the third portion as a matter of obvious design choice depending on the application.
Regarding claims 52-54, the proposed combination of Cignarale, Carratt and Rahman teaches the claimed invention except for the material of the central strength member.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the central strength member rod from the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments, see pages 8-14, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 13, 2021